DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-16 are pending.  Claims 1-8, 17-23, and 25 have been cancelled.

Claim Objections
Amendments to the claims were received on 12/15/2020. These claims were entered by the examiner and the claim objections are withdrawn.

Response to Arguments
Applicant’s arguments filed on 12/15/2020 regarding rejection of claims 9-16 have been fully considered but they are not persuasive.  

Claim Rejections - 35 U.S.C. §102.
Regarding claim 11, Applicant argued "Examiner has failed to demonstrate that Horn teaches, ‘transmit an enquiry to a remote server for UE capability information for the UE when the UE cannot be identified in the UE capabilities database based on the UECapabilitylnformation uplink message’ as recited in claim 11”; “For instance, Horn [0004] only generally describes devices included in a cellular network and makes no mention of transmitting an enquiry to a remote server for UE capability information as recited in the above-identified portion of claim 11. Horn ¶[0008]-[00l 1] generally describe UE specific embodiments which are irrelevant to a network node transmitting an enquiry to a remote server for UE capability information as recited in the above-Page 5 of Reply).
Examiner respectfully disagrees.  As stated in the previous Office action, Horn teaches “to enable compatibility (and inter-RAT mobility) with EPC, the procedure for UE capability retrieval in NR may be designed to co-exist with the UE capability enquiry procedure in LTE. In some aspects, to maintain backwards compatibility to LTE/EPS (and potentially NR Rel-15 in case of roaming), the UE radio capabilities and capability identifiers may be stored in the AMF and provided to the RAN when the UE moves to connected mode as part of the UE context; During the registration procedure, the UE may send the capability identifier (associated with a particular set of UE radio capabilities) via a NAS message to the AMF” (Pages 7-8 of prior Office action).  Applicant argues that Horn does not teach an enquiry to a remote server but the language of a remote server can be broadly interpreted, as was done in the prior office action.  Horn teaches in Fig. 6 that the UE sends the AMF, at step 506, a message with a capability ID, which reads on the UECapabilityInformation uplink message, where the AMF determines that the capability ID is not stored in the AMF so it sends a message to a gNB to retrieve this information.  Given the broadness of a remote server, the gNB can read on this claim language of a remote server since it stores information related to 
Applicant’s arguments are unpersuasive and, therefore, the rejections of the independent claim is hereby maintained as well as the dependent claims depending from the independent claim.

Claim Rejections - 35 U.S.C. §103.
Regarding claim 9, Applicant argued " However, claim 9 is not a UE embodiment and instead, claim 9 is required to be performed at an AMF or an MME. (See 8/21/20 Office Action, p. 12.) In addition, the Examiner compares the operation of "receive a user equipment (UE) Capabilities update from a remote server to update a UE capability database" as recited in claim 9 to a UE transmitting a capability identifier to the AMF. However, claim 9 does not recite any signaling performed by a UE and instead, claim 9 is required to include signaling between the AMF/MME and a remote server” (Page 6 of Reply).
Examiner respectfully disagrees.  As stated in the previous Office action, Horn teaches “determining, based at least in part on the type of the network, at least one capability identifier associated with at least one set of UE radio capabilities for the type of the network. The apparatus further includes means for sending the at least one capability identifier to the network; During the registration procedure, the UE may send the capability identifier (associated with a particular set of UE radio capabilities) via a NAS message to the AMF” (Page 12 of prior Office action).  Applicant argues that 
Applicant’s arguments are unpersuasive and, therefore, the rejections of the independent claim is hereby maintained as well as the dependent claim depending from the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horn et al  (US 2019/0313239 A1) support provided by provisional 62/653367.
Regarding claim 11, Horn teaches an apparatus of a node of an Evolved Packet Core (EPC) network or a Fifth Generation core (5GC) network (Abstract), comprising: 
one or more processors to control a user equipment (UE) capabilities database, to process a UECapabilityInformation uplink message received from a UE connected to the network, and to transmit an enquiry to a remote server for UE capability information for the UE when the UE cannot be identified in the UE capabilities database based on the UECapabilityInformation uplink message (Figs. 1-6; Paras. 0004, 0008-0015, 0056, 0081, and 0083; to enable compatibility (and inter-RAT mobility) with EPC, the procedure for UE capability retrieval in NR may be designed to co-exist with the UE capability enquiry procedure in LTE. In some aspects, to maintain backwards compatibility to LTE/EPS (and potentially NR Rel-15 in case of roaming), the UE radio capabilities and capability identifiers may be stored in the AMF and provided to the RAN when the UE moves to connected mode as part of the UE context; During the registration procedure, the UE may send the capability identifier (associated with a particular set of UE radio capabilities) via a NAS message to the AMF; i.e. Fig. 6 shows that the UE sends the AMF an Identity response and the AMF determines it does not have the capability ID for the UE so it sends the gNB/remote server an enquiry for the capability information for the UE); and 
a memory to store the UECapabilityInformation uplink message (Para. 0059; memories 242 and 282 may store data and program codes for BS 110 and UE; i.e. the capabilities would be data and would be stored).
Regarding claim 12, Horn teaches the limitations of the previous claims.  Horn further teaches wherein the UE Capability information includes a UE Original Equipment Manufacturer Identifier (UE-OEM-Id), a hardware and software release (HW-SW-RELEASE) string, an evolved NodeB identifier (eNB ID), a list of disabled or unsupported radio access technologies (RATs), a list of supported RATs, a list of disabled or unsupported bands, a list of supported bands, or a list of end user controlled parameters, or a combination thereof (Para. 0065; UE radio capability information may include information regarding RATs supported by the UE).
Regarding claim 13, Horn teaches the limitations of the previous claims.  Horn further teaches wherein the one or more baseband processors are to retrieve the UE Capability information from a server of the UE OEM based on one or more parameters comprising the UE-OEM-Id, the HW-SW-RELEASE string, or another parameter, or a combination thereof (Figs. 1-6; Paras. 0004, 0008-0015, 0056, 0081, and 0083; to enable compatibility (and inter-RAT mobility) with EPC, the procedure for UE capability retrieval in NR may be designed to co-exist with the UE capability enquiry procedure in LTE. In some aspects, to maintain backwards compatibility to LTE/EPS (and potentially NR Rel-15 in case of roaming), the UE radio capabilities and capability identifiers may be stored in the AMF and provided to the RAN when the UE moves to connected mode as part of the UE context; During the registration procedure, the UE may send the capability identifier (associated with a particular set of UE radio capabilities) via a NAS message to the AMF).
Regarding claim 14, Horn teaches the limitations of the previous claims.  Horn further teaches wherein the one or more baseband processors are to retrieve the UE Capability information from a serving gateway (SGW) or a Home Location Register (HLR) based on one or more parameters comprising the UE-OEM-Id, the HW-SW-RELEASE string, or another parameter, or a combination thereof (Figs. 1-6; Paras. 0004, 0008-0015, 0056, 0081, and 0083; to enable compatibility (and inter-RAT mobility) with EPC, the procedure for UE capability retrieval in NR may be designed to co-exist with the UE capability enquiry procedure in LTE. In some aspects, to maintain backwards compatibility to LTE/EPS (and potentially NR Rel-15 in case of roaming), the UE radio capabilities and capability identifiers may be stored in the AMF and provided to the RAN when the UE moves to connected mode as part of the UE context; During the registration procedure, the UE may send the capability identifier (associated with a particular set of UE radio capabilities) via a NAS message to the AMF; i.e. the serving gateway would be utilized to communicate with the AMF).
Regarding claim 15, Horn teaches the limitations of the previous claims.  Horn further teaches wherein the one or more baseband processors are to retrieve the UE Capability information from a server of the UE OEM based on one or more parameters comprising the UE-OEM-Id, the HW-SW-RELEASE string, or another parameter, or a Para. 0071; administrative body may assign the OEMs with a capability identifier for each group of devices having a corresponding (same) set of capabilities. The OEMs may then specify the devices' capabilities with an associated capability identifier).
Regarding claim 16, Horn teaches the limitations of the previous claims.  Horn further teaches wherein the one or more baseband processors are to retrieve the UE Capability information from a server of the UE OEM based on one or more parameters comprising the UE-OEM-Id, the HW-SW-RELEASE string, or another parameter, or a combination thereof (Para. 0065; UE radio capability information may include information regarding RATs supported by the UE. Such information can include, but is not limited to, power class, frequency bands, duplexing mode, traffic profile (e.g., voice centric, data centric, etc.), radio bearers, etc., supported by the UE. In general, the UE may report its UE radio access capabilities (which may be static) when requested by the network. As shown in FIG. 4, for example, the BS 110 may send a UE Capability Enquiry message to the UE 120 (402) and the UE 120, in response, may send a UE Capability Information message to the BS 110 (404). In some cases, the BS 110 can request what capabilities for the UE to report (e.g., similar to band and band combination requests in LTE); i.e. the BS can narrow which bands to identify based on what it supports).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al  (US 2019/0313239 A1) support provided by provisional 62/653367 in view of Dao et al (US 2019/0191467 A1) support provided by provisional 62/655691.
Regarding claim 9, Horn teaches an apparatus of a Mobility Management Entity (MME) of an Evolved Packet Core (EPC) network or an Access and Mobility Function (AMF) of a Fifth Generation core (5GC) network (Abstract), comprising: 
one or more processors (Paras. 0014 and 0101; Operations 900 may be performed, for example, by a UE, such as UE 120 shown in FIG. 1. Operations 900 may be implemented as software components (e.g., capability configuration component 160) that are executed and run on one or more processors; i.e. the network entities would have processors) to receive a user equipment (UE) Capabilities update from a remote server to update a UE capability database that stores UE capability information corresponding to one or more UEs identified with a unique identifier, and to process the UE Capabilities update via one or more Application Programming Interfaces (APIs) (Figs. 1-6; Paras. 0004, 0008-0015, 0056, and 0083; determining, based at least in part on the type of the network, at least one capability identifier associated with at least one set of UE radio capabilities for the type of the network. The apparatus further includes means for sending the at least one capability identifier to the network; During the registration procedure, the UE may send the capability identifier (associated with a particular set of UE radio capabilities) via a NAS message to the AMF; i.e. Fig. 6 shows that the UE sends the AMF an Identity response and the AMF determines it does not have the capability ID for the UE so it sends the gNB/remote server an enquiry for the capability information for the UE); and 
a memory to store the one or more APIs (Para. 0081; the UE radio capabilities and capability identifiers may be stored in the AMF).
However, Horn does not specifically disclose process the UE Capabilities update via one or more Application Programming Interfaces (APIs) and storing the APIs. 
Dao teaches associating a UE of a UE group to a PDU session with in a CN (Abstract).  He further teaches process the UE Capabilities update via one or more Application Programming Interfaces (APIs) and storing the APIs (Para. 0081; Communication services 218 may allow applications 214 hosted on a single server 200 to communicate with the application platform services 212 (through pre-defined Application Programming Interfaces (APIs) for example) and with each other (for example through a service-specific API)). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Dao with the teachings as in Horn.  The motivation for doing so would have been to allow sharing of session information (Dao at Para. 0015).
Regarding claim 10, the combination of references Horn and Dao teach the limitations of the previous claims.  He further teaches wherein the one or more APIs include an API for allowing registration as an owner of a UE Radio Capability Identifier (URCI) or a UE Capability Identifier (UCI), an API for querying UE capabilities with the Figs. 1-6; Paras. 0004, 0008-0015, 0056, and 0083; determining, based at least in part on the type of the network, at least one capability identifier associated with at least one set of UE radio capabilities for the type of the network. The apparatus further includes means for sending the at least one capability identifier to the network; During the registration procedure, the UE may send the capability identifier (associated with a particular set of UE radio capabilities) via a NAS message to the AMF; i.e. Dao shows that session information can be communicated through APIs and Horn teaches that the capabilities information is shared between devices within the network). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474